UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50812 MULTI-FINELINE ELECTRONIX, INC. (Exact name of registrant as specified in its charter) Delaware 95-3947402 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8659 Research Drive Irvine, CA 92618 (Address of principal executive offices, Zip Code) (949) 453-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2).Yes¨Nox The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, as of April30, 2016 was 24,634,437. Multi-Fineline Electronix, Inc. Index PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Comprehensive (Loss) Income 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4. Controls and Procedures 15 PART II. OTHER INFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item5. Other Information 29 Item6. Exhibits 29 Signatures 30 PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements MULTI-FINELINE ELECTRONIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (unaudited) March 31, 2016 December 31, 2015 ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowances of $745 and $916 at March 31, 2016 and December 31, 2015, respectively Inventories Income tax receivable Other current assets Total current assets Property, plant and equipment, net Land use rights Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Other current liabilities Income taxes payable Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 2) Stockholders' equity Preferred stock, $0.0001 par value, 5,000,000 and 5,000,000 shares authorized at March 31, 2016 and December 31, 2015, respectively; 0 and 0 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively — — Common stock, $0.0001 par value; 100,000,000 and 100,000,000 shares authorized at March 31, 2016 and December 31, 2015, respectively; 24,633,425 and 24,460,997 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 2 2 Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 MULTI-FINELINE ELECTRONIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (In Thousands, Except Share and Per Share Data) (unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Research and development Sales and marketing General and administrative Impairment and restructuring (5 ) ) Total operating expenses Operating (loss) income ) Other income and expense: Interest income Interest expense ) ) Other income (expense), net ) (Loss) income before taxes ) Provision for income taxes Net (loss) income ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustment ) Total comprehensive net (loss) income $ ) $ Net (loss) income per share: Basic $ ) $ Diluted $ ) $ Shares used in computing net (loss) income per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 MULTI-FINELINE ELECTRONIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred taxes 32 ) Stock-based compensation expense Asset impairments (recoveries) (6 ) ) Loss (gain) on disposal of equipment and assets held for sale ) Changes in operating assets and liabilities: Accounts receivable Inventories Other current assets Other assets ) Accounts payable ) ) Other current liabilities ) ) Income taxes payable ) ) Other liabilities (6 ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Purchases of property and equipment ) ) Proceeds from sale of equipment and assets held for sale 52 Net cash (used in) provided by investing activities ) Cash flows from financing activities Tax withholdings for net share settlement of equity awards ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash 89 Net change in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activities Purchases of property and equipment $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 1. Description of Business Multi-Fineline Electronix, Inc. (“MFLEX” or the “Company”) was incorporated in 1984 in the State of California and reincorporated in the State of Delaware in June 2004. The Company is primarily engaged in the engineering, design and manufacture of flexible printed circuit boards along with related component assemblies. United Engineers Limited (“UEL”) and its wholly owned subsidiary, UECentennial Venture Pte. Ltd (“UECV”, and together with UEL, “UE”), through its affiliates and subsidiaries, beneficially owned approximately 60% and 61% of the Company’s outstanding common stock as of March 31, 2016 and December31, 2015, respectively. This beneficial ownership of the Company’s common stock by UE provides these entities with control over the outcome of stockholder votes at the Company, except with respect to certain related-party transactions with UE or its subsidiaries, including WBL Corporation Limited (“WBL”), which require a separate vote of the non-UE stockholders. 2. Basis of Presentation Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. The Company has three wholly owned subsidiaries located in China: MFLEX Suzhou Co., Ltd., (“MFC”), formerly known as Multi-Fineline Electronix (Suzhou No. 2) Co., Ltd. (“MFC2”) and into which Multi-Fineline Electronix (Suzhou) Co., Ltd. (“MFC1”, which we are in the process of de-registering) was merged in fiscal 2010, and MFLEX Chengdu Co., Ltd. (“MFLEX Chengdu”); one located in the Cayman Islands: M-Flex Cayman Islands, Inc. (“MFCI”); one located in Singapore: Multi-Fineline Electronix Singapore Pte. Ltd. (“MFLEX Singapore”); one located in Malaysia: Multi-Fineline Electronix Malaysia Sdn. Bhd. (“MFM”); one located in Cambridge, England: MFLEX UK Limited (“MFE”); one located in Korea: MFLEX Korea, Ltd. (“MKR”); and one located in the Netherlands: MFLEX B.V. (“MNE”). All significant intercompany transactions and balances have been eliminated in consolidation. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s 2015 Annual Report on Form 10-K. The financial information presented in the accompanying statements reflects all adjustments that are, in the opinion of management, necessary for a fair statement of the periods indicated. All such adjustments are of a normal recurring nature. Theyear-endcondensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S. GAAP. Operating results for the three months ended March 31, 2016 are not necessarily indicative of the results that may be expected for the year ending December31, 2016. Unless otherwise indicated, the financial information in these notes is presented in thousands (except per share amounts). Proposed Acquisition by DSBJ
